Citation Nr: 1735329	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-34 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for plantar fibromatosis of the left foot.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1970 and from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at Board hearings at the RO in November 2009, November 2010 and March 2015.  The transcripts have been associated with the file.

This issue was previously remanded by the Board in January 2010, June 2012, October 2014, and June 2015 for additional development.  The issues have since returned to the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed plantar fibromatosis of the left foot is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for service connection for plantar fibromatosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

July 2006 and February 2008 letters satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also met its duty to assist the Veteran in the development of the claim. VA treatment records and examination have been obtained in the development of the claim. 38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  A negative response was received from Social Security Administration (SSA) and the Veteran clarified during his March 2015 Board hearing that he was not in receipt of disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i). 

A VA examination was provided in December 2015.  The 2015 medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinion provided. Based on the foregoing, the examiner concluded that the Veteran's plantar fibromatosis was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim. 

With respect to the Board hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings. 

The Board also notes that during the March 2015 hearing, the Veteran was advised that the AVLJ before whom he testified was not available to participate in the adjudication of his appeal.  He specifically waived that AVLJ's participation in the processing of his appeal and agreed that the undersigned AVLJ would adjudicate his appeal. 

Furthermore, the RO/AMC substantially complied with the January 2010, June 2012, October 2014, and June 2016 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Service Connection

The Veteran asserts entitlement to service connection for plantar fibromatosis of the left foot. Specifically, he asserts his condition onset from an injury in-service and has continued since. 

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here the Veteran has a diagnosis of plantar fibromatosis.  This diagnosis is established in the Veteran's treatment records and was verified by the VA examiner in December 2015.  Thus the first element necessary for service connection has been established. 

Additionally, the Veteran's STRs indicate that he experienced a left foot injury while in service in January 1976.  Although a contemporaneous x-ray did not indicate an injury and no diagnosis was made, the Veteran's reports of pain and swelling at the time, as documented, are sufficient to satisfy the second element of service connection. 

Thus the remaining issue is whether there is a causal nexus between that in-service event and the current diagnosis of plantar fibromatosis.  

VA sought a medical opinion on the etiology of the Veteran's plantar fibromatosis.  That opinion was rendered in December 2015 after a thorough in person examination and a review of the Veteran's claims file, which included the Veteran's service and post service medical records.  The VA examiner concluded the Veteran's current plantar fibromatosis of the left foot was less likely than not related to his military service.  The examiner provided a supportive rationale that noted the Veteran's plantar fibromatosis was not diagnosed or reported in service.  She further noted the Veteran's condition is not caused by trauma endured in service or in 1994, as the Veteran has postulated.  She acknowledged the Veteran's contention that he had an undiagnosed fracture of the left foot during service, but stated that the evidence did not support that assertion.  She noted that there was a notation regarding an acute injury to the left ankle, but that X-rays revealed no fracture.  Further, the examiner noted that the Veteran is more likely due to his predisposition due to Dupuytren's contractures, which is an inherited condition.  

The examiner's rationale is consistent with the Veteran's medical record.  The Veteran was not diagnosed with plantar fibromatosis while in service.  Indeed, he was not diagnosed until almost 20 years after leaving service.  Further, the examiner provided pertinent medical citations and medical authorities upon which she relied to reach her conclusion.  Thus, the Board affords substantial probative value to the December 2015 opinion. 

The Board recognizes that the Veteran has postulated that his condition is due to foot trauma he experienced in service.  However, the record does not indicate the Veteran has the requisite medical training or knowledge to competently draw such a conclusion.  Therefore, the Board afford such testimony with no probative valued.  

Therefore, the preponderance of the evidence is against finding a causal nexus between the Veteran's military service and his current plantar fibromatosis.  Thus, service connection may not be granted on a direct basis. 

The Board also recognizes that the Veteran has attributed his condition as being secondary to left ankle disability.  However, the Veteran's left ankle condition is not service-connected.  Additionally, the VA examiner noted the two conditions were not related, and that none of the Veteran's other service-connected disability caused or aggravated his plantar fibromatosis of the left foot.  Therefore, service connection is not warranted on a secondary or aggravated basis. 


ORDER

Entitlement to service connection for plantar fibromatosis of the left food is denied



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


